Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jade O. Laye Reg. No 54,255 on 03/08/2021.
The application has been amended as follows: 

22. (Previously Presented) The method of claim [20] 15, wherein the strike angle p is determined using at least one of the following equations:


    PNG
    media_image1.png
    385
    327
    media_image1.png
    Greyscale

Allowable Subject Matter

Claims 1, 4, 5, 7, 8, 10-15, 18, 19, 21, 22 and 24-28 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Gao et el. (Pat. 6,393,364) discloses as system for determining formation parameters, comprising:
   an induction logging tool (Col.1, lines 15-25), the induction logging tool comprising (Col. 1, lines 25-30):
a plurality of transmitter coils, the plurality of transmitter coils transmitting (Fig. 1, Abstract);
a plurality of receiver coils, each of the receiver coils being spaced apart from the transmitter coils by a predetermined distance and receiving a response signal from 
      circuitry coupled to the induction logging tool, the circuitry determining voltages induced in the plurality of receiver coils by the response signal, wherein the circuitry is further configured to separate real portions of the determined voltages from imaginary portions of the determined voltages (Col. 7, lines 3-20, where a power series expansion is used for the exponential terms in equation (18-b), the first terms yield the following expressions for the real part (Tz Rx) R and imaginary part (T z Rx) X).

Gao does not disclose
“a plurality of transmitting coils, the plurality of transmitter coils transmitting at least on induction signal into formation;
 and determine formation parameters using only imaginary portions of the measured voltages, are ninety degrees out of phase with a current on the transmitter coils, wherein the selected formation parameters include at least one of a horizontal resistivity Rh, a vertical resistivity Rv, a horizontal conductivity oh, and a vertical conductivity y.”

Kleinberg et al. (Pat. 4,857,852) disclose the imaginary portions of the determined voltages are ninety degrees out of phase with a current on the transmitter coils (Col. 9, lines 25-30, Col. 11,1 -16).

Vinegar (Pat.4,359,687) discloses equations 5, 6 and 9, where values of Ci and  CQ are first calculated from the measured in-phase and quadrature voltages ((CQ)Apparent)=K*lo/VQ and further physical model leads to general equation for the quadrature conductivity CQ (9), see (Col. 6, lines 40-46, Col. 7, lines 35 through Col. 8, lines 35). 
The equations (6) using imaginary/quadrature portions of the measured voltages.
The Equation (8) calculates the phase angle using both values Ci and CQ.

Vinegar refers only to “electrodes” rather than to the transmitter coils.

Vinegar does not disclose:
“a plurality of transmitting coils, the plurality of transmitter coils transmitting at least on induction signal into formation;
determined voltages from imaginary portions of the determined voltages and determine formation parameters using only imaginary portions of the measured voltages, are ninety degrees out of phase with a current on the transmitter coils”.

Tabanou (U.S.Pub.2005/083061) discloses the selected formation parameters include at least one of a horizontal resistivity Rh, a vertical resistivity Rv, a horizontal conductivity sh and a vertical conductivity sy(Paragraph [0071], where the vertical resistivity is estimated), a horizontal conductivity (omegah) and a vertical conductivity (omegav), (Paragraph [0073]; both the horizontal and vertical conductivity can be estimated and derived). 

In Claim 1, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of define:

“a plurality of transmitting coils, the plurality of transmitter coils transmitting at least on induction signal into formation;
determined voltages from imaginary portions of the determined voltages and determine formation parameters using only imaginary portions of the measured voltages, are ninety degrees out of phase with a current on the transmitter coils”.
Claims 4, 5, 7, 8 and 10-14 are allowed due to their dependency on claim 1.

Claim 15 comprises the similar limitations of the claim 1.

Regarding Claim 15:
the closest prior art of Gao in view of Kleinberg and Vinegar fail to anticipate or render obvious that step of define:
“transmitting, by a plurality of transmitters of an induction logging tool, at least one induction signal  simultaneously into formation;
determining, by the circuitry, selected parameters of the formation using only the imaginary components of the measured voltages”.

Claims 18, 19, 21, 22 and 24-28 are allowed due to their dependency on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272 2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857